2013 UT App 253
_________________________________________________________

               THE UTAH COURT OF APPEALS

                      AMERICAN FORK CITY,
                     Plaintiff and Appellee,
                                 v.
                   BENJAMEN GEORGE PROCTOR,
                    Defendant and Appellant

                        Per Curiam Decision
                          No. 20130738‐CA
                       Filed October 18, 2013

        Fourth District Court, American Fork Department
                  The Honorable Thomas Low
                          No. 135102337

          Benjamen George Proctor, Appellant Pro Se
        James Hansen and Timothy G. Merrill, Attorneys
                        for Appellee

      Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, AND
                     CAROLYN B. MCHUGH.


PER CURIAM:

¶1    Benjamen George Proctor appeals his July 10, 2013
conviction for speeding. This matter is before the court on a sua
sponte motion for summary disposition. We affirm.

¶2      Proctor asserts that the district court erred by determining
that he was guilty of speeding pursuant to Utah Code section 41‐
6a‐601, and that the district court’s decision did not conform to the
evidence presented at trial. See Utah Code Ann. § 41‐6a‐601(1)
(LexisNexis 2010) “We review challenges to findings of fact for
clear error.” Henshaw v. Henshaw, 2012 UT App 56, ¶ 10, 271 P.3d
837. “A trial court’s factual determinations are clearly erroneous
only if they are in conflict with the clear weight of the evidence, or
                    American Fork City v. Proctor


if this court has a definite and firm conviction that a mistake has
been made.” Kimball v. Kimball, 2009 UT App 233, ¶ 14, 217 P.3d
733. “Generally, we review a trial court’s legal conclusions for
correctness, according the trial court no particular deference.”
Orton v. Carter, 970 P.2d 1254, 1256 (Utah 1998).

¶3      Utah Code section 41‐6a‐601(1) provides that a person may
not operate a vehicle at a speed greater than is reasonable and
prudent under the existing conditions, giving regard to the actual
and potential hazards then existing. See Utah Code Ann. § 41‐6a‐
601(1). Except as provided in section 41‐6a‐604, any speed in excess
of the posted limits provided in section 41‐6a‐604, or established by
the Department of Transportation or counties, and municipalities
is prima facie evidence that a speed is not reasonable and prudent
and that it is unlawful. See id. § 41‐6a‐601(3).

¶4      Proctor does not dispute that his speed exceeded the posted
speed limit. Thus, there was prima facie evidence that his speed
was not reasonable or prudent and that it was unlawful under
section 41‐6a‐601(3). See id. Proctor attempted to rebut the prima
facie evidence that his speed was unlawful by arguing that his
speed was reasonable and prudent given the existing road
conditions. See id. § 41‐6a‐601(1). In doing so, Proctor questioned
the police officer about whether there were any actual or potential
hazards where he was stopped. The record indicates that the police
officer testified that although there was not heavy traffic, “[t]here
were a lot of cars on the road at that time.” The officer also testified
that Proctor was driving “significantly faster than the vehicles
around him.”

¶5     The district court determined that there was prima facie
evidence that Proctor’s speed was unlawful. The district court also
determined that, given the urban environment, Proctor failed to
rebut the presumption that he was speeding. The record supports
the district court’s determination that Proctor’s speed was not
reasonable and prudent under section 41‐6a‐601(1), given the
potential hazards associated with the traffic in the urban setting.




20130738‐CA                        2                2013 UT App 253
                 American Fork City v. Proctor




¶6   Affirmed.




20130738‐CA                   3                  2013 UT App 253